MEMORANDUM **
Angel Hernandez-Reyes, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). We review constitutional claims de novo, see Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Hernandez-Reyes contends that the agency violated his right to equal protection by not allowing him to apply for suspension of deportation. This contention is unavailing because Hernandez-Reyes was served with a notice to appear in 2003, when suspension of deportation was no longer available. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107-08 (9th Cir. 2003) (holding that being placed in removal proceedings rather than deportation proceedings does not violate a petitioner’s due process rights); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (rejecting equal protection claim and upholding congressional “line drawing” decisions that are rationally related to a legitimate government purpose).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.